                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             JONESBORO DIVISION

DANZEL STEARNS                                                               PLAINTIFF

VS.                               3:16CV00339-BRW

INMATE SERVIES CORPORATION;
and DOES 1 to 100                                                        DEFENDANTS

                                     JUDGMENT

      Based on the Order entered on November 28, 2018, this case is DISMISSED.

      IT IS SO ORDERED, this 4th day of December, 2018.



                                        /s/ Billy Roy Wilson_______________
                                        UNITED STATES DISTRICT JUDGE
